                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ROEHL TRANSPORT, INC.,

     Plaintiff and Counter                    JUDGMENT IN A CIVIL CASE
Defendant,
                                                 Case No. 18-cv-511-slc
    v.

JEFFREY MORRISON,

     Defendant and Counter
Defendant.


      This action came before the court for consideration with Magistrate
Judge Stephen L. Crocker presiding. The issues have been considered and a
decision has been rendered.


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Roehl Transport, Inc. against defendant Jeffrey Morrison

dismissing this case.




          s/V. Olmo, Deputy Clerk                    11/8/2018
         Peter Oppeneer, Clerk of Court                Date
